                         UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

HARRY A. SCHEINA, III,                          )
                                                )
                           Plaintiff,           )
                                                )
      vs.                                       )      Case No. 18-3210
                                                )
JAMES SIGMAN,                                   )
                                                )
                           Defendants.          )

                             ENTRY OF APPEARANCE

      COMES NOW, John Spurlock, of Keck &Austin, L.L.C., and hereby enters his

appearance on behalf of Defendants, James Sigman and Jennifer Tomaszewski, in the

above-styled cause.


                                         Respectfully submitted,

                                         KECK & AUSTIN, LLC

                                            By /s/ John S. Spurlock
                                              Patricia A. Keck, Mo. Bar No. 42811
                                              John Spurlock, Mo. Bar No. 69362
                                              3140 East Division
                                              Springfield, Missouri 65802
                                              Telephone: (417) 890-8989
                                              Facsimile: (417) 890-8990
                                              Email: john@kpwlawfirm.com
                                            ATTORNEYS FOR DEFENDANTS




            Case 6:18-cv-03210-BP Document 77 Filed 09/03/19 Page 1 of 2
                                CERTIFICATE OF MAILING

       The undersigned hereby certifies that a true and accurate copy of the foregoing Defendant’s
Answer was forwarded to plaintiff by U.S. First Class postage pre-paid, this 3rd day of September,
2019 to:

Christopher J. Swatosh
Law Office of Christopher J. Swatosh
200 East Washington
PO box 190
Ava, Mo 65608
cswatosh@getgoin.net

David L. Steelman
Stephen F. Gaunt
Steelman & Guant
901 Pine Street
Ste. 110
PO Box 1257
Rolla, Mo 65402
dsteelman@steelmanandgaunt.com
sgaunt@steelmanandgaunt.com

Jasmine Y. McCormick
Portia C. Kayser
Fisher, Patterson, Sayler & Smith-stL
1010 Market
Suite 1650
St. Louis, Mo 63101
jmccormick@fisherpatterson.com
pkayser@fisherpatterson.com


                                                    /s/ John Spurlock
                                                       Attorney




          Case 6:18-cv-03210-BP Document 77 Filed 09/03/19 Page 2 of 2
